DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masters (US 8544292) in view of Smith (US 20170151854). 
Regarding claim 1
Referring to Fig. 6, Masters teaches a unified coolant component unit 102 for use with a vehicle air conditioning system (see abstract, col 8, lines 39-43), the unit comprising: a housing 600 (see col 8, lines 32-37, 52-54); a coolant condenser 206 contained within said housing, said coolant condenser having coolant connections 242, 248; a compressor 202 contained within said housing; and a chiller (e.g. an evaporator exchanging heat between a refrigerant and a coolant or fluid flowing through the evaporator) 208 contained within said housing, said chiller having coolant connections 246, 244, a thermal expansion valve 204 within said housing and fluidly associated with said chiller. 
Masters does not teach a receiver dryer within said housing and fluidly associated with said coolant condenser and said compressor, and the thermal expansion valve fluidly associated with said receiver dryer. 
Referring to Fig. 9, Smith, directed to a modular HVAC system for a vehicle, teaches that a refrigerant enters a condenser 90 where it is cooled from its superheated state and condenses into a cooled liquid phase. The liquid refrigerant passes through a receiver drier 96, which dries the refrigerant, increasing the heat rejection capacity of the fluid. The refrigerant then passes through a TX valve 77, which meters the amount of refrigerant flowing through the evaporator 94 (see par. 73). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Masters by Smith with the motivation of drying a refrigerant and thereby increasing a heat rejection capacity of the refrigerant since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 2, 
Masters teaches wherein said compressor is an electric compressor (see col 8, lines 14-15). 
Regarding claim 3
Masters teaches electrical connections for said electric compressor (see col 8, lines 43-48). 
Regarding claim 4,
Masters teaches wherein said coolant connections include a coolant connection 242 to provide fluid flow into said coolant condenser and a coolant connection 248 to provide fluid flow out of said coolant condenser (see col 8, lines 63-66, col 9, lines 5-8). 
Regarding claim 5, 
Masters teaches wherein said coolant connections include a coolant connection 246 to provide fluid flow into said chiller and a coolant connection 244 to provide fluid flow out of said chiller (see col 8, line 66 – col 9, line 5).
Regarding claims 6-12, 
The subject matter of claims 6-12 is directed towards essentially the same subject matter as claims 1-5 and has been addressed in the rejection of claims 1-5.
Regarding claim 13, 
Referring to Fig. 6, Masters teaches an air conditioning system (not labeled, see at least Figs. 3, 5; col 3, lines 38-41, 54-55; col 7, lines 43-45) for a vehicle (see abstract) comprising: coolant lines 116, 118, 120, 122 for conveyance of a cooling fluid (e.g. a coolant); a unified coolant component unit 102 including a housing 600 (see col 8, lines 32-37, 52-54); a coolant condenser 206 contained within said housing; a compressor 202 contained within said housing; and a chiller (e.g. an evaporator exchanging heat between a refrigerant and 1a coolant or fluid flowing through the evaporator) 208 contained within said housing.
The subject matter of claim 13 is directed towards essentially the same subject matter as claim 1 and has been addressed in the rejection of claim 1. 
Regarding claim 14
Masters teaches wherein said cooling fluid is glycol (e.g. comprises glycol, see 57-60, col 6, lines 61-62). 
Regarding claim 15,
Masters teaches electrical connections for connecting to an electrical system of a vehicle (see col 2, lines 34-37; col 3, lines 34-37; col 8, lines 43-48).
Regarding claim 16, 
Masters teaches wherein said compressor is an electric compressor (see col 8, lines 14-15). 
Regarding claim 17,
Masters teaches wherein said electrical connections connect between said electric compressor and said electrical system (see col 8, lines 43-48).
Regarding claims 18-19,
The subject matter of claims 18-19 are directed towards essentially the same subject matter as claims 4-5 and has been addressed in the rejection of claims 4-5.
Response to Arguments
Previously entered objections to the drawings are withdrawn. Previously entered rejections under 35 USC 112 are withdrawn. 
Applicant’s arguments, filed 12/23/2020, with respect to the rejection(s) of claim(s) 20 under Masters in view of Kowsky have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Masters as modified by Smith. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kadle.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522.  The examiner can normally be reached on M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Steve S TANENBAUM/Examiner, Art Unit 3763